DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 76 and 84-93 in the reply filed on 3/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Therefore, claims 1, 14, 15, 21, 23, 41, 64, 70, 80 are withdrawn from further consideration as being drawn to non-elected subject matter.

Therefore, the restriction is hereby made FINAL.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 84-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 76 is confusing since how does one isolate an extract ? An extract can have many different compounds in it whereas an isolate is one compound that is isolated from the extract. Claims 76, 86, 92 are confusing since “solvent or solvent combination” can be misleading. It would be clearer if applicant simply stated, “solvent” and then in claim 86 include a markush group with the solvents listed in claim 86 and simply adding “and combinations thereof” (solvent combination) at the end of claim 86. There is no antecedant basis in claim 85 for “the chromatography mobile phase”. Claim 92 is confusing since “the solvent or solvent combination includes ethyl acetate” implies more than one solvent but reads on only one. It would be clearer to simply state that the solvent is ethyl acetate since claim 86 will already cover the “solvent combinations”. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 76, 84-93 is/are rejected under 35 U.S.C. 102 (b) as being anticipated by Hogberg et al. (of record).

Hogberg teaches an extract from the algae, Cymopolia sp. (an algae extract from Cymopolia barbata; page 1699, first column, second paragraph), isolated by: a) exposing said algae to a solvent or solvent combination (the algae is extracted with a toluene-ethyl acetate solvent; page 1699, first column, second and third paragraphs); b) filtering the material/mixture from step a) (filtration of the algae toluene-ethyl acetate extract; page 1976, first column, second paragraph); and c) removing the solvent or solvent combination from step b) (filtration is followed by evaporation to provide a dark green oil; page 1699, first column, second paragraph); wherein the extract comprises one or more compounds (extraction of cymopolia barbata algae with a chloroform-methanol-water mixture yields cymopol 1; abstract; page 1697, first column, first compound; page 1699, second column, fourth paragraph; page 1700, first column, second paragraph); a composition comprising the extract and a pharmaceutically acceptable carrier (an extract of Cympolia barbata has a compound with antibiotic and antifungal properties, a composition for treatment of a condition is typically formulated in a pharmaceutically acceptable carrier; page 1696, first column, first paragraph); a method comprising administering to a subject an effective amount of the composition (an extract of Cympolia barbata has a compound with antibiotic and antifungal properties, a composition for treatment of a condition is typically in an effective amount to treat the condition; page 1696, first column, first paragraph); and a method of activating the Nrf2-ARE pathway in a subject, wherein the method comprises administering to the subject an effective amount of the composition (an extract of Cympolia barbata has compounds such as cymopol 1 for treatment of conditions, cymopol 1 activates the Nrf2-ARE pathway as per instant application page 41, lines 4-19; page 1696, first column, first and second paragraphs; page 1697, first column, first compound). Hogberg also discloses a) purifying the material/mixture from step c) within claim 1 (the dark green oil was chromatographed (purifying) on a silica column in toluene that yielded a greenish-brown oil which was re-chromatographed on a silica column in toluene to yield a second fraction ii; page 1699, first column, second and third paragraphs); and b) removing a chromatography mobile phase to provide enriched fractions (the second fraction ii was re-chromatographed four times with dichloromethane and toluene-ethyl acetate in alteration as eluants and a pure product (removing a chromatography mobile phase to provide enriched fractions) of cyclocymopo! was obtained; page 1699, first column, second and third
paragraphs). Hogberg also discloses that the extract comprises a)
E-2-bromo-5- 3,7-dimethylocta-2,6-dien-1-yl benzene-1,4-diol Cymopol, 1 (extracts of Cymopolia barbata comprise cymopol 1; page 1696, first column, first and second paragraphs). Claim 84 states that the composition is suitable for oral administration. Indeed Hogberg teaches that extracts of this alage have been shown to possess antibiotic and antifungal properties which is clearly suitable for oral administration since Hogberg never says the composition is toxic to humans. Note also that Hogberg discloses that the extract is enriched in E-2-bromo-5-3,7-dimethylocta-2,6-dien-1-yl benzene-1,4-diol Cymopol, 1 (extracts of Cymopolia barbata comprise cymopol 1; page
1696, first column, first and second paragraphs).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76, 84-93  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogberg et al. (of record) in view of Luesch et al. (US 2015/0290264-of record).


Hogberg teaches an extract from the algae, Cymopolia sp. (an algae extract from Cymopolia barbata; page 1699, first column, second paragraph), isolated by: a) exposing said algae to a solvent or solvent combination (the algae is extracted with a toluene-ethyl acetate solvent; page 1699, first column, second and third paragraphs); b) filtering the material/mixture from step a) (filtration of the algae toluene-ethyl acetate extract; page 1976, first column, second paragraph); and c) removing the solvent or solvent combination from step b) (filtration is followed by evaporation to provide a dark green oil; page 1699, first column, second paragraph); wherein the extract comprises one or more compounds (extraction of cymopolia barbata algae with a chloroform-methanol-water mixture yields cymopol 1; abstract; page 1697, first column, first compound; page 1699, second column, fourth paragraph; page 1700, first column, second paragraph); a composition comprising the extract and a pharmaceutically acceptable carrier (an extract of Cympolia barbata has a compound with antibiotic and antifungal properties, a composition for treatment of a condition is typically formulated in a pharmaceutically acceptable carrier; page 1696, first column, first paragraph); a method comprising administering to a subject an effective amount of the composition (an extract of Cympolia barbata has a compound with antibiotic and antifungal properties, a composition for treatment of a condition is typically in an effective amount to treat the condition; page 1696, first column, first paragraph); and a method of activating the Nrf2-ARE pathway in a subject, wherein the method comprises administering to the subject an effective amount of the composition (an extract of Cympolia barbata has compounds such as cymopol 1 for treatment of conditions, cymopol 1 activates the Nrf2-ARE pathway as per instant application page 41, lines 4-19; page 1696, first column, first and second paragraphs; page 1697, first column, first compound). Hogberg also discloses a) purifying the material/mixture from step c) within claim 1 (the dark green oil was chromatographed (purifying) on a silica column in toluene that yielded a greenish-brown oil which was re-chromatographed on a silica column in toluene to yield a second fraction ii; page 1699, first column, second and third paragraphs); and b) removing a chromatography mobile phase to provide enriched fractions (the second fraction ii was re-chromatographed four times with dichloromethane and toluene-ethyl acetate in alteration as eluants and a pure product (removing a chromatography mobile phase to provide enriched fractions) of cyclocymopo! was obtained; page 1699, first column, second and third
paragraphs). Hogberg also discloses that the extract comprises a)
E-2-bromo-5- 3,7-dimethylocta-2,6-dien-1-yl benzene-1,4-diol Cymopol, 1 (extracts of Cymopolia barbata comprise cymopol 1; page 1696, first column, first and second paragraphs). Claim 84 states that the composition is suitable for oral administration. Indeed Hogberg teaches that extracts of this alage have been shown to possess antibiotic and antifungal properties which is clearly suitable for oral administration since Hogberg never says the composition is toxic to humans. Note also that Hogberg discloses that the extract is enriched in E-2-bromo-5-3,7-dimethylocta-2,6-dien-1-yl benzene-1,4-diol Cymopol, 1 (extracts of Cymopolia barbata comprise cymopol 1; page
1696, first column, first and second paragraphs).

In the event it is seen that the extract is not extracted with ethyl acetate (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to modify the extract, as previously disclosed by Hogberg, in order to have provided that the solvent or the solvent combination includes ethyl acetate, as previously disclosed by Luesch, for the benefit of providing a seaweed extraction comprising alternate solvents including ethyl acetate (Luesch; paragraphs [0013], (0022)).

In the event it is seen that the composition is not suitable for oral administration (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use the composition in a form suitable for oral administration since clearly Luesch teaches alternative well known forms of administration which include oral, see paragraph 105 of Luesch.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655